Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 19, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-10-00382-CV

  HMG PARK MANOR OF QUAIL VALLEY, LLC D/B/A PARK MANOR OF
   QUAIL VALLEY AND PARK MANOR OF QUAIL VALLEY, Appellants

                                           V.

    AURELIA SANDERS, AS INDEPENDENT ADMINISTRATRIX OF THE
        ESTATE OF DOROTHY M. TERRY, DECEASED, Appellee


                  On Appeal from the 434th Judicial District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 09-DCV-176231


                        MEMORANDUM OPINION

      This appeal is from an order signed March 29, 2010. On July 2, 2012, appellants
filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM


Panel consists of Chief Justice Hedges, and Justices Seymore and Brown.